           Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENRY T. BREAM, III                             :
c/o Marino Associates                           :
301 Wharton Street                              :
Philadelphia, PA 19147                          :
                                                :
                        Plaintiff               :
       v                                        :      No.
                                                :
THE PENNSYLVANIA STATE                          :
UNIVERSITY                                      :
201 Old Main                                    :
University Park, PA 16802                       :
                                                :
                        Defendant               :
                                                :

                             COMPLAINT - CIVIL ACTION

       AND NOW comes the plaintiff Henry T. Bream, III, by and through counsel,

and demands of the defendant The Pennsylvania State University damages for loss

sustained, plus interest, costs and damages for prejudgment delay upon the causes

of action set forth in the following:

                         PARTIES AND RELATED ENTITIES

       1.      The plaintiff incorporates by reference the paragraphs above as if set

forth herein in full.

       2.      Plaintiff Henry T. Bream, III is an adult individual residing in the state

of Florida. Plaintiff may be contacted by and through counsel, Steven F. Marino,
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 2 of 14




Esquire or Joseph Auddino, Esquire of Marino Associates at 301 Wharton Street,

Philadelphia, PA 19147.

      3.     Defendant The Pennsylvania State University is a state related, land-

grant institution of higher education with campuses and facilities throughout

Pennsylvania having a principal office located 201 Old Main, University Park, PA

16802. At all relevant times material hereto, defendant The Pennsylvania State

University was engaged in teaching, research, and public service. At all relevant

times material hereto, defendant The Pennsylvania State University acted by and

through its duly authorized employees, agents, workers and/or representatives acting

within the scope of their employment.



                          JURISDICTION AND VENUE

      4.     Plaintiff incorporates by reference the previous paragraphs of the

Complaint as if set forth fully hereto.

      5.     This Court maintains original jurisdiction over the instant claims

pursuant to 28 U.S.C.A. § 1332 as a result of the controversy between the parties

exceeding the statutory value, exclusive of interest and costs, and is between citizens

of different States.




                                          2
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 3 of 14




       6.     For the purpose of diversity pursuant to 28 U.S.C.A. § 1332, the

plaintiff is a citizen of the state of Florida, defendant The Pennsylvania State

University is a citizen of the Commonwealth of Pennsylvania.

       7.     Venue of this matter is properly laid in this judicial district pursuant to

28 U.S.C. §1391 upon a basis that a substantial part of the events or omissions giving

rise to the claim occurred, or a substantial part of property that is the subject of the

action is situated in this judicial district.



                                               WITH
         DEFENDANT THE PENNSYLVANIA STATE UNIVERSITY

       8.     Plaintiff incorporates by reference the previous paragraphs of the

Complaint as if set forth fully herein.

       9.     At all relevant times material hereto plaintiff Henry T. Bream, III was

an athletic trainer licensed to practice athletic training in the Commonwealth of

Pennsylvania by the State Board of Medicine or the State Board of Osteopathic

Medicine assigned license number RT000085A.

       10.    Plaintiff Henry T. Bream, III has extensive experience and a decorated

career in the field of athletic training, which includes employment with the National

Football League team the Chicago Bears for a period of some nineteen (19) years

during which time he served as the head athletic trainer for the Chicago Bears.




                                                3
         Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 4 of 14




        11.   In or about the calendar year of 2012, defendant The Pennsylvania State

University undertook a campaign to recruit and encourage plaintiff Henry T. Bream,

III to accept employment offered by defendant The Pennsylvania State University

to serve as Director of Athletic Training Services and Head Athletic Trainer of its

intercollegiate varsity football program.

        12.   On or about February 11, 2012, the plaintiff accepted employment with

defendant The Pennsylvania State University to serve as its Director of Athletic

Training Services and Head Athletic Trainer of its intercollegiate varsity football

team.

        13.

Pennsylvania State University was governed by a written employment agreement

made February 11, 2012, which sets

    other conditions of employment [see Employment Contract dated February 11,

2012, attached hereto and marked Exhibit 1].

        14.                                                          defendant The

Pennsylvania State University provided for a five (5) year term of employment

commencing February 15, 2012, and ending February 15, 2017.

        15.

Pennsylvania State University provided that the plaintiff was to be paid an annual

base salary equal to $180,000.00 payable in equal monthly installments for the



                                            4
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 5 of 14




plaintiff

        of its intercollegiate varsity football team.

       16.

Pennsylvania State University provided that in addition to compensation the plaintiff

was to be entitled to the payment of specific enumerated benefits inclusive of: (1)

the use of a vehicle through the Dealer Car Program; (2) payment of the costs of

motor vehicle insurance; (3) payment of the costs of health insurance; (4) payment

of the costs of dental insurance; (5) payment of the costs of vision insurance; and (6)

payment of the costs the usage of a cellar phone.

       17.   On June 7, 2013, an addendum was incorporated into, and made part

of, the written employment agreement with an effective date of February 15, 2012,

between defendant The Pennsylvania State University and the plaintiff to reflect a

clear hierarchy of command [see Addendum to Employment Contract dated June 7,

2013, attached hereto and marked Exhibit 2].

       18.   On March 21, 2014, the term of the written employment agreement was

extended to the date of June 30, 2017 [see Addendum to Employment Contract dated

March 21, 2014, attached hereto and marked Exhibit 3].

       19.   On October 1, 2014, upon a basis of the defendant The Pennsylvania

State University    commitment to award merit increases in compensation to its

employees, defendant The Pennsylvania State University increased the plaintiff



                                           5
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 6 of 14




annualized salary by 2.4%, equal to $188,928.00 [see Memorandum dated October

1, 2014, generated by Sandy Barbour, Director of Athletics attached hereto and

marked Exhibit 4].

      20.     An or about March 1, 2015, the plaintiff was promoted by defendant

The Pennsylvania State University to serve as The Pennsylvania State

            Athletic Director, Sports Medicine Support Services pursuant to which he

had the increased responsibility of overseeing athletic training services furnished to

all of Thirty-One (31) Penn                                                        of

some Nine Hundred (900) student-athletes.

      21.     On May 18, 2017, at or about 10:00 am, at the location of the office of

Senior Associate Athletic Director Charmelle Green, during the course of a regularly

scheduled meeting, Senior Associate Athletic Director Charmelle Green represented

to the plaintiff that his renewal contact was ready for execution and promised the

plaintiff that his written employment agreement with the University and its then

existing terms was to be renewed.

      22.     Relying upon the promise of Senior Associate Athletic Director

Charmelle Green that the terms and condition of the employment arrangement

between the plaintiff and the University would be renewed, the plaintiff continued

to work for the University with an understanding that the parties assented to another

term of employment of his employment with the University under the same term of



                                          6
       Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 7 of 14




length, present salary, and conditions of service pursuant to which the parties were

operating.

      23.    On or about June 30, 2017, the written employment agreement between

the defendant The Pennsylvania State University and the plaintiff and its then

existing terms expired.

      24.    After June 30, 2017, the plaintiff remained on the job, without objection

by defendant The Pennsylvania State University, serving as the Pennsylvania State

                          Athletic Director, Sports Medicine Support Services, and

Head Athletic Trainer for Football consistent with the terms of employment pursuant

to which the parties were operating.

      25.    After June 30, 2017, the plaintiff was paid compensation by and

received benefits from defendant The Pennsylvania State University consistent with

the written employment agreement with an effective date of February 15, 2012.

      26.    The employment relationship between the plaintiff and defendant The

Pennsylvania State University and its attendant terms and conditions continued

uninterrupted from the date commencing the                             until February

6, 2018.

      27.    The employment setting and the work environment of the plaintiff

remained substantially similar and unchanged from the date commencing the

                          until February 6, 2018.



                                           7
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 8 of 14




                BREACH OF THE EMPLOYMENT AGREEMENT

       28.      Plaintiff incorporates by reference the previous paragraphs of the

Complaint as if set forth fully herein.

       29.      O

            by The Pennsylvania State University [see correspondence dated February

6, 2018, generated by Senior Associate Athletic Director Ms. Charmelle Green

attached hereto and marked Exhibit 5].

       30.      On February 6, 2018, the plaintiff was relieved of his assignment as

                                                    Athletic Director, Sports Medicine

Support Services, which he had competently and professionally served.

       31.      As a result of unjustified and illegitimate adverse employment actions

taken against the plaintiff and the material breach of the employment agreement by

defendant The Pennsylvania State University, the working conditions of the plaintiff

became intolerable.

       32.      During the course of                             with the University the

plaintiff                                 a circumstance which would reasonably justify

a determination that                   as defined within the meaning of the written

employment agreement, existed

                with the University.




                                              8
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 9 of 14




                                      COUNT I
                              BREACH OF CONTRACT
              (Plaintiff v Defendant The Pennsylvania State University)

       33.     The plaintiff incorporates by reference the paragraphs above as if set

forth herein in full.

       34.     The contract employment existing between the plaintiff and defendant

The Pennsylvania State University was for a definite period of time.

       35.     The services of the plaintiff continued after the expiration of the term

of the written employment agreement having an effective date of February 15, 2012,

without objection of the parties.

       36.     Upon the expiration of the term of the written employment agreement

having an effective date of February 15, 2012, the parties defined their employment

agreement by their performance.

       37.     Upon the expiration of the term of the written employment agreement

having an effective date of February 15, 2012, the parties assented to

another contract for a term of the same length with the same salary and conditions

of service.

       38.     On February 6, 2018, defendant The Pennsylvania State University

                                                      addendums thereto by relieving

the plaintiff without good cause of his assignment as The Pennsylvania State




                                           9
       Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 10 of 14




                        Athletic Director, Sports Medicine Support Services which

he had competently and professionally served.

      39.    On February 6, 2018, defendant The Pennsylvania State University

                                                       and addendums thereto by

substantially reduc

      40.    As a direct and proximate result of defendant The Pennsylvania State



the plaintiff has been caused to suffer a loss of income.

      41.    As a direct and proximate result of defendant The Pennsylvania State



   plaintiff has been caused to suffer a loss of employment benefits inclusive of: (1)

the use of a vehicle through the Dealer Car Program; (2) payment of the costs of

motor vehicle insurance; (3) payment of the costs of health insurance; (4) payment

of the costs of dental insurance; (5) payment of the costs of vision insurance; and (6)

payment of the costs the usage of a cellar phone.

      42.    As a direct and proximate result of defendant The Pennsylvania State



the plaintiff has been caused to leave his employment, relocate his residency, and be

isolated from a community of persons, colleagues, friends and a program which had

become an integral part of his life.



                                          10
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 11 of 14




       43.     As a direct and proximate result of defendant The Pennsylvania State



    plaintiff has been caused to suffer a loss of prestige and professional standing in

the community.

       WHEREFORE, the plaintiff demands of defendant The Pennsylvania State

University judgment and the relief which follows:

       I.      That plaintiff be awarded compensatory damages arising from the



       II.     That plaintiff be awarded interest and damages for prejudgment delay;

       III.    That plaintiff be awarded any other relief that this Court may deem fair

and just.


                                      COUNT II
                             PROMISSORY ESTOPPEL
              (Plaintiff v Defendant The Pennsylvania State University)

       44.     The plaintiff incorporates by reference the paragraphs above as if set

forth herein in full.

       45.     Defendant The Pennsylvania State University made a promise to the

plaintiff to renew the terms of his written employment agreement with the

University.

       46.      Defendant The Pennsylvania State University reasonably should have

expected that making a promise to the plaintiff to renew the terms of the written

                                           11
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 12 of 14




employment agreement existing between the plaintiff with the University and its

terms would induce action or forbearance of the plaintiff.

       47.      As a result of defendant The Pennsylvania State

   the plaintiff to renew the terms of his written employment agreement with the

University the plaintiff took the action of continuing to perform services on behalf

of defendant The Pennsylvania State University serving as The Pennsylvania State

                          Athletic Director, Sports Medicine Support Services, and

Head Athletic Trainer for Football.

       48.      As a result of defendant The Pennsylvania State

   the plaintiff to renew the terms of his written employment agreement with the

University, the plaintiff refrained from engaging in a search for replacement

employment.

       49.      As a result of defendant The Pennsylvania State

   the plaintiff to renew the terms of his written employment agreement with the

University, the plaintiff relied to his detriment an exercised financial decisions with

a belief that

     the renewal of the terms of his written employment agreement.

       50.      As a result of defendant The Pennsylvania State University    promise

to the plaintiff to renew the terms of his written employment agreement of the

plaintiff, the plaintiff has been caused to suffer that injury and loss aforementioned.



                                          12
        Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 13 of 14




       51.    Injustice can be avoided only by enforcement of the promise made by

the defendant The Pennsylvania State University to renew the terms of the written

employment agreement which existed between the plaintiff and the University.

       52.    Defendant The Pennsylvania State University is liable to the plaintiff

pursuant to the provisions of the Section 90 of the Restatement (Second) of

Contracts.

       WHEREFORE, the plaintiff demands of defendant The Pennsylvania State

University judgment and the relief which follows:

       I.     Reinstatement of the terms of the written employment agreement

between the plaintiff and the University;

       II.    That plaintiff be awarded compensatory damages arising from the



       III.   That plaintiff be awarded interest and damages for prejudgment delay;

       IV.    That plaintiff be awarded any other relief that this Court may deem fair

and just.



                             JURY TRIAL DEMAND

       53.    The plaintiff incorporates by reference the paragraphs above as if set

forth herein in full.

       54.    Trial by jury is demanded in the above-entitled cause.



                                          13
      Case 4:21-cv-00374-MWB Document 1 Filed 03/01/21 Page 14 of 14




                             Respectfully submitted,

                       By:   /s/ Steven F. Marino
                             Steven F. Marino, Esquire
                             PA Attorney I.D. No. 53034
                             Joseph Auddino, Esquire
                             PA Attorney I.D. No. 316752
                             MARINO ASSOCIATES
                             301 Wharton Street
                             Philadelphia, PA 19147
                             Telephone: (215) 462-3200
                             Telecopier: (215) 462-4763
                             smarino@marinoassociates.net
                             jauddino@marinoassociates.net

                             Attorneys for Plaintiff

Dated: March 1, 2021




                                     14
